TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT Date March 29, 2007 ARGYLE MARITIME CORP. CATON MARITIME CORP. DORCHESTER MARITIME CORP. LONGWOODS MARITIME CORP. McHENRY MARITIME CORP. SUNSWYCK MARITIME CORP. as Joint and Several Obligors -and- THE ROYAL BANK OF SCOTLAND PLC as Issuer GUARANTEE FACILITY AGREEMENT relating to a US$84,000,000 guarantee facility INDEX ClausePage 1INTERPRETATION 2GUARANTEE FACILITY 3REDUCTION OF GUARANTEES 4SETTLEMENT OF GUARANTEES 5INDEMNITY OF THE OBLIGORS 6DEFAULT INTEREST 7CONDITIONS PRECEDENT 8REPRESENTATIONS AND WARRANTIES 9GENERAL UNDERTAKINGS AND FINANCIAL COVENANTS 10CORPORATE UNDERTAKINGS 11PAYMENTS AND CALCULATIONS 12APPLICATION OF RECEIPTS 13EVENTS OF DEFAULT 14FEES AND EXPENSES 15INDEMNITIES 16NO SET-OFF OR TAX DEDUCTION 17ILLEGALITY, ETC 18INCREASED COSTS 19SET-OFF 20TRANSFERS AND CHANGES IN ISSUING OFFICE 21VARIATIONS AND WAIVERS 22NOTICES 23JOINT AND SEVERAL LIABILITY 24SUPPLEMENTAL 25LAW AND JURISDICTION SCHEDULE 1 GUARANTEE ISSUE REQUEST SCHEDULE 2 CONDITION PRECEDENT DOCUMENTS SCHEDULE 3 FINANCIAL COVENANTS SCHEDULE 4 FORM OF COMPLIANCE CERTIFICATE EXECUTION PAGE APPENDIX A FORM OF DELIVERY SECURITY ASSIGNMENT APPENDIX B FORM OF CORPORATE GUARANTEE APPENDIX C FORM OF GUARANTEE APPENDIX D FORM OF INTERCREDITOR AGREEMENT Watson, Farley & Williams London THIS AGREEMENT is made on March 29, 2007 BETWEEN (1) ARGYLE MARITIME CORP., CATON MARITIME CORP., DORCHESTER MARITIME CORP., LONGWOODS MARITIME CORP., McHENRY MARITIME CORP. and SUNSWYCK MARITIME CORP., as Joint and Several Obligors; and (2) THE ROYAL BANK OF SCOTLAND PLC, as Issuer BACKGROUND The Issuer has agreed to make available to the Obligors a guarantee facility of up to $84,000,000 to provide performance guarantees in relation to the payment of the second, third and fourth scheduled stage payments payable under the shipbuilding contracts for each of six newbuilding multipurpose carriers to be built at Yahua Shipyard, China having hull nos. NYHS200720, NYHS200721, NYHS200722, NYHS200723, NYHS200724 and NYHS200725. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions. Subject to Clause 1.5, in this Agreement: “Approved Managers” means, Roymar Ship Management Inc., a company incorporated under the laws of New York and having a place of business at 612 East Grassy Sprain Road, Yonkers, New York 10710, USA or such other company as the Issuer may from time to time approve as manager of the Ships; “Availability Period” means the period commencing on the date of this Agreement and ending on: (a) 30 April 2007 (or such later date as the Issuer may agree with the Obligors); or (b) if earlier, the date on which the Commitment is fully cancelled or terminated; “Available Commitment” means, at any time, the Commitment less the Outstandings at that time; “Bank of America Facilities” means the credit facilities made available to Albermarle Maritime Corp and others pursuant to the credit agreement dated 31 July 2006 made between Albermarle Maritime Corp, the Corporate Guarantor, Bank of America N.A. and others; “Builder” means Nantong Yahua Shipbuilding Co. Ltd., a corporation organised and existing under the laws of the People’s Republic of Chins, having its registered office at 1 Hongzha Road, Jiuweigang, Nantong Jiangsu P.C. 226 361, The People’s Republic of China; “Business Day” means a day on which banks are open for general business in London and, in respect of a day on which a payment is required to be made under a Finance Document, also in New York City; “China Communications” means China Communications Construction Company Ltd, a corporation organised and existing under the laws of the People’s Republic of China, having its registered office at No. C88, An Ding Men Wai Street, Beijing 100011, the People’s Republic of China; “Commitment” means $84,000,000 as that amount may be reduced, cancelled or terminated in accordance with this Agreement; “Contract Price” means, in relation to each Ship, the aggregate amount payable to the Seller pursuant to the terms of the Shipbuilding Contract for such Ship being in each case $35,420,000; “Contractual Currency” has the meaning given in Clause 15.4; “Corporate Guarantee” means a guarantee in the form set out in Appendix B; “Corporate Guarantor” means TBS International Limited, a company incorporated under the laws of Bermuda having its principal office at Suite 306, Commerce Building, One Chancery Lane, Hamilton HM12, Bermuda; “Dollars” and “$” means the lawful currency for the time being of the United States of America; “Event of Default” means any of the events or circumstances described in Clause 13.1; “Fee Letter” means any letter dated on or about the date of this Agreement between the Issuer and the Obligors setting out any fees referred to in Clause 14.1; “Finance Documents” means: (a) this Agreement; (b) the Corporate Guarantee; (c) the Pre-delivery Security Assignments; and (d) the Fee Letter; (e) the Intercreditor Agreement; and (f) any other document (whether creating a Security Interest or not) which is executed at any time by the Obligor or any other person as security for, or to establish any form of subordination or priorities arrangement in relation to, any amount payable to the Issuer under this Agreement or any of the other documents referred to in this definition; “Financial Indebtedness” means, in relation to a person (the “debtor”), a liability of the debtor: (a) for principal, interest or any other sum payable in respect of any moneys borrowed or raised by the debtor; (b) under any loan stock, bond, note or other security issued by the debtor; (c) under any acceptance credit, guarantee or letter of credit facility made available to the debtor; (d) under a financial lease, a deferred purchase consideration arrangement or any other agreement having the commercial effect of a borrowing or raising of money by the debtor (other than normal trade credit not exceeding 180 days); (e) under any foreign exchange transaction, any interest or currency swap or any other kind of derivative transaction entered into by the debtor or, if the agreement under which any such transaction is entered into requires netting of mutual liabilities, the liability of the debtor for the net amount; or (f) under a guarantee, indemnity or similar obligation entered into by the debtor in respect of a liability of another person which would fall within paragraphs (a) to (e) if the references to the debtor referred to the other person; “Guarantee” means each guarantee issued or to be issued in favour of the Seller substantially in the form set out in Appendix C; “Guarantee Issue Date” means, in relation to a Guarantee, the date requested by the relevant Obligor for the Guarantee to be issued or (as the context requires) the date on which the Guarantee is actually issued; “Guarantee Issue Request” means, in relation to a Guarantee, a notice in the form of Schedule 1 (or in any other form which the Issuer approves or reasonably requires); “Guaranteed Obligations” means, in relation to a Guarantee, the actual and contingent, certain and future obligations and liabilities owed by the relevant Obligor to the Seller and secured by the Guarantee; “Intercreditor Agreement” means the intercreditor agreement executed or to be executed between the Obligors, the Issuer and the Security Trustee in the form set out in Appendix D; “Issuer” means The Royal Bank of Scotland plc, acting through the Shipping Business Centre, 5-10 Great Tower Street, London EC3R 3HX (or through another branch or office notified to the Issuer under Clause 20.6) or its direct or indirect successor or assign; “LIBOR” means, for any period for which a rate of interest is to be determined under this Agreement: (a) the rate per annum equal to the offered quotation for deposits in Dollars for a period equal to, or as near as possible equal to, that period which appears on REUTERS BBA Page LIBOR 01 at or about 11.00 a.m. (London time) on the Quotation Date for that period (and, for the purposes of this Agreement, “REUTERS BBA Page LIBOR 01” means the display designated as “REUTERS BBA Page LIBOR 01” on the Reuters Money News Service or such other page as may replace REUTERS BBA Page LIBOR 01 on that service for the purpose of displaying rates comparable to that rate or on such other service as may be nominated by the British Bankers’ Association as the information vendor for the purpose of displaying British Bankers’ Association Interest Settlement Rates for Dollars); or (b) if no rate is quoted on REUTERS BBA Page LIBOR 01 the rate per annum determined by the Issuer to be the rate at which deposits in Dollars are offered to the Issuer by leading banks in the London Interbank Market at the Issuer’s request at or about 11.00 a.m. (London time) on the Quotation Date for that period for a period equal to that period and for delivery on the first Business Day of it; “Loan Agreement” means the loan agreement of even date herewith made between (among others) the Obligors as joint and several borrowers, the banks and financial institutions listed in the Schedule 1 thereto as lenders and the Security Trustee relating to a loan facility of up to $150,000,000; “Obligor A” means Argyle Maritime Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Obligor B” means Caton Maritime Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Obligor C” means Dorchester Maritime Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Obligor D” means Longwoods Maritime Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Obligor E” means McHenry Maritime Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Obligor F” means Sunswyck Maritime Corp., being a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960; “Obligors” means together Obligor A, Obligor B, Obligor C, Obligor D, Obligor E and Obligor F and, in the singular, means any of them; “Other Pre-delivery Security Assignments” means the Pre-delivery Security Assignments as defined in the Loan Agreement; “Outstanding Guarantee Amount” means, in relation to a Guarantee, the maximum amount for which the Guarantee was issued less the aggregate amount of all reductions to it which have been made in accordance with the provisions of Clause 3.1; “Outstandings” means, at any time, the aggregate of the Outstanding Guarantee Amounts; “Overall Agreement” means the overall agreement dated 24 February 2007 relating to the Shipbuilding Contracts and made between the Corporate Guarantor and the Seller; “Payment Currency” has the meaning given in Clause 15.4; “Permitted Security
